DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a response to the RCE filed 02/12/2021.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd (U.S. 8,898,107) in view of Zhuge (U.S. 7,783,666), and further in view of Mason (U.S. 2010/0217948). 

Floyd discloses substantially all of the elements, a method, comprising: 
receiving a storage request to store data on a networked storage device; receiving data associated with the storage request, (a storage-area network (SAN), col. 5, lines 8-11; receive data to be stored in the data storage system, col. 4, lines 10-29); 
parsing the data to identify one or more data chunks; determining that the one or more data chunks are stored at the networked storage device, (deduplication engine determine portions of the data have already been stored in the media, col. 5, lines 12-27).
Although Floyd discloses substantially all of the elements, Floyd fails specifically discloses, the storage request being part of a set of operations, the storage request to store the data including 
Zhuge discloses write request stored data and includes directories and files in the storage server, (col. 5, lines 46-63; Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Floyd which provide receive data to be stored in the data storage system, to include the teaching of Zhuge to include the active file system is a hierarchy of the stored data sets and includes directories and files to which read and write requests can be made as taught by Zhuge, (col. 5, line 46-63).
Although Floyd and Zhuge discloses substantially all of the elements, Floyd and Zhuge fail specifically disclose sending block map update information to the networked storage device without sending the one or more data chunks.
Mason teaches a local block map unit comprising the update, if the remote data storage is available then the remote block map may also be updated, by pushing a , (paragraph [0027]; local block map may be written in sequential log-structured format, (paragraph [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Floyd which provide to include send local block map update to the remote data storage as taught by Mason, for consistent remote backup of information.

(Claim 2)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 1, and further Floyd discloses further comprising: 
determining a fingerprint value for each data chunk of the one or more data chunks, (hash values that uniquely identify different respective segments, col. 6, lines 3-15); and 
retrieving fingerprint status information for each respective fingerprint value of the one or more data chunks from the networked storage device, (the domain tag can corresponds to a section in which the one or more segments are being stored, col. 6, lines 16-30).

(Claim 3)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 2, and further Floyd discloses wherein determining that the one or more data chunks are stored at the networked storage device comprises determining that the respective fingerprint value of the one or more data chunks are stored at the , (the fingerprint also includes a domain tag representing a domain in which one or more segments are being stored and managed, and hash values that uniquely identify different respective segments; col. 6, lines 3-30).

(Claim 4)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 1, and Floyd further discloses further comprising: 
determining that a particular data chunk of the one or more data chunks is not stored at the networked storage device, (determining a first portion of data, was not already stored, col. 9, lines 48-64); and 
sending the particular data chunk to the networked storage device, (the first portion of data in the data storage system, if it was not already stored”, col. 9, lines 48-64).

(Claim 6)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 1, and Floyd further discloses wherein the data associated with the storage request includes a data stream, wherein parsing the data to identify one or more data chunks includes parsing the data stream into the one or more data chunks, (different data types, and/or corresponding to different applications or operating system layers (e.g., electronic mail, media files or streams, etc.), col. 4, lines 60-67; the new data into variable-length segments, col. 5, lines 58-67).



The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 1, and Mason further discloses wherein the block map update information includes information pertaining to a storage location of the one or more data chunks, (data mapping may map content address of a physical location of the data block paragraph [0020]).

(Claim 8)
Floyd discloses substantially all of the elements, a system, comprising:
one or more processors, (“at least one processor”, col.15, lines 45-55); and   
a memory, (“at least one data storage system”, col. 15, lines 45-55) storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receive a storage request to store data on a networked storage device; receive data associated with the storage request, (a storage-area network (SAN), col. 5, lines 8-11; receive data to be stored in the data storage system, col. 4, lines 10-29); 
parse the data to identify one or more data chunks; determine that the one or more data chunks are stored at the networked storage device, (deduplication engine determine portions of the data have already been stored in the media, col. 5, lines 12-27).
Although Floyd discloses substantially all of the elements, Floyd fails specifically disclose, the storage request being part of at least one of: a storage operation for retrieval of the data by other devices, or a backup operation, the storage request to store the data including one or more directories.
(col. 5, lines 46-63; Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Floyd which provide receive data to be stored in the data storage system, to include the teaching of Zhuge to include the active file system is a hierarchy of the stored data sets and includes directories and files to which read and write requests can be made as taught by Zhuge, (col. 5, line 46-63).
Although Floyd and Zhuge discloses substantially all of the elements, Floyd and Zhuge fail specifically disclose sending block map update information to the networked storage device without sending the one or more data chunks.
Mason teaches a local block map unit comprising the update, if the remote data storage is available then the remote block map may also be updated, by pushing a remote block map unit, (paragraph [0027]; local block map may be written in sequential log-structured format, (paragraph [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Floyd which provide to include send local block map update to the remote data storage as taught by Mason, for consistent remote backup of information.

(Claim 9)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 8, and further Floyd discloses the operations further comprising: 
, (hash values that uniquely identify different respective segments, col. 6, lines 3-15); and 
retrieve fingerprint status information for each respective fingerprint value of the one or more data chunks from the networked storage device, (the domain tag can corresponds to a section in which the one or more segments are being stored, col. 6, lines 16-30).

(Claim 10)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 9, and further Floyd discloses wherein determining that the one or more data chunks are stored at the networked storage device comprises determining that the respective fingerprint value of the one or more data chunks are stored at the networked storage device, (the fingerprint also includes a domain tag representing a domain in which one or more segments are being stored and managed, and hash values that uniquely identify different respective segments; col. 6, lines 3-30).

(Claim 11)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 8, and Floyd further discloses the operations further comprising: 
determine that a particular data chunk of the one or more data chunks is not stored at the networked storage device, (determining a first portion of data, was not already stored, col. 9, lines 48-64); and 
, (the first portion of data in the data storage system, if it was not already stored”, col. 9, lines 48-64).

(Claim 13)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 8, and Floyd further discloses wherein the data associated with the storage request includes a data stream, wherein parsing the data to identify one or more data chunks includes parsing the data stream into the one or more data chunks, (different data types, and/or corresponding to different applications or operating system layers (e.g., electronic mail, media files or streams, etc.), col. 4, lines 60-67; the new data into variable-length segments, col. 5, lines 58-67).

(Claim 14)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 8, and Mason further discloses wherein the block map update information includes information pertaining to a storage location of the one or more data chunks, (data mapping may map content address of a physical location of the data block paragraph [0020]).

(Claim 15)
Floyd discloses substantially all of the elements, a non-transitory machine-readable medium, (“a computer-readable storage medium”, col. 15, lines 56-67) comprising stored instructions, wherein the instructions, when executed, cause a machine to perform operations, comprising: 
receiving a storage request to store data on a networked storage device; receiving data associated with the storage request, (a storage-area network (SAN), col. 5, lines 8-11; receive data to be stored in the data storage system, col. 4, lines 10-29); 
parsing the data to identify one or more data chunks; determining that the one or more data chunks are stored at the networked storage device, (deduplication engine determine portions of the data have already been stored in the media, col. 5, lines 12-27).
, the storage request to store the data including one or more directories.
Zhuge discloses write request stored data and includes directories and files in the storage server, (col. 5, lines 46-63; Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Floyd which provide receive data to be stored in the data storage system, to include the teaching of Zhuge to include the active file system is a hierarchy of the stored data sets and includes directories and files to which read and write requests can be made as taught by Zhuge, (col. 5, line 46-63).
Although Floyd and Zhuge discloses substantially all of the elements, Floyd and Zhuge fail specifically disclose sending block map update information to the networked storage device without sending the one or more data chunks.
Mason teaches a local block map unit comprising the update, if the remote data storage is available then the remote block map may also be updated, by pushing a remote block map unit, (paragraph [0027]; local block map may be written in sequential log-structured format, (paragraph [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Floyd which provide to include send local block map update to the remote data storage as taught by Mason, for consistent remote backup of information. 


The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 15, and further Floyd discloses the operations further comprising:   
determining a fingerprint value for each data chunk of the one or more data chunks, (hash values that uniquely identify different respective segments, col. 6, lines 3-15); and 
retrieving fingerprint status information for each respective fingerprint value of the one or more data chunks from the networked storage device, (the domain tag can corresponds to a section in which the one or more segments are being stored, col. 6, lines 16-30).

(Claim 17)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 16, and further Floyd discloses wherein determining that the one or more data chunks are stored at the networked storage device comprises determining that the respective fingerprint value of the one or more data chunks are stored at the networked storage device, (the fingerprint also includes a domain tag representing a domain in which one or more segments are being stored and managed, and hash values that uniquely identify different respective segments; col. 6, lines 3-30).

(Claim 18)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 15, and Floyd further discloses the operations further comprising: 
, (determining a first portion of data, was not already stored, col. 9, lines 48-64); and 
sending the particular data chunk to the networked storage device, (the first portion of data in the data storage system, if it was not already stored”, col. 9, lines 48-64).

(Claim 20)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 15, and Floyd further discloses wherein the data associated with the storage request includes a data stream, wherein parsing the data to identify one or more data chunks includes parsing the data stream into the one or more data chunks, (different data types, and/or corresponding to different applications or operating system layers (e.g., electronic mail, media files or streams, etc.), col. 4, lines 60-67; the new data into variable-length segments, col. 5, lines 58-67).
Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd (U.S. 8,898,107) in view of Zhuge (U.S. 7,783,666), further in view of Mason (U.S. 2010/0217948), and further in view of Ekchian (U.S. 2012/0259635).
(Claim 5)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 1, except wherein the storage request to store the data includes metadata comprising one or more headers that identify one or more file names, the one or more file sizes, or one or more directories.
, (metadata file may include a header which may comprise the metadata file name”, paragraph [0077]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Floyd, Zhuge, and Mason system to include metadata include a header which may comprise the file name as taught by Ekchian, for metadata track changes in various file specific information, such as checksum or file size.

(Claim 12)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 8, except wherein the storage request to store the data includes metadata comprising one or more headers that identify one or more file names, one or more file sizes, or one or more directories.
Ekchian discloses metadata comprising one or more headers that identify one or more file names, one or more file sizes, or one or more directories, (metadata file may include a header which may comprise the metadata file name”, paragraph [0077]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Floyd, Zhuge, and Mason system to include metadata include a header which may comprise the file name as taught by Ekchian, for metadata track changes in various file specific information, such as checksum or file size.

(Claim 19)
The combination of Floyd, Zhuge, and Mason discloses substantially all of the elements of claim 15, except wherein the storage request to store the data includes metadata comprising one or more headers that identify one or more file names, one or more file sizes, or one or more directories.
Ekchian discloses metadata comprising one or more headers that identify one or more file names, one or more file sizes, or one or more directories, (metadata file may include a header which may comprise the metadata file name”, paragraph [0077]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Floyd and Mason system to include metadata include a header which may comprise the file name as taught by Ekchian, for metadata track changes in various file specific information, such as checksum or file size.

Response To The Arguments
Applicant’s arguments filled on 02/12/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 103 on Remarks page(s) 8-9.	
	The Examiner response: In response to Applicant’s argument of 35 U.S.C. 103 on Remarks page(s) 8-9 on remarks filed 02/12/2021, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) 1, 8, and 15 that necessitate new ground of rejection as address above by Zhuge (U.S. 7,783,666). In view of the above reason, the rejection is maintained. 














Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH V HO/
Primary Examiner, Art Unit 2152